Exhibit 10.48

SECOND AMENDMENT TO FORBEARANCE AGREEMENT

 

THIS SECOND AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made as of
this 7th day of January, 2016 by and between SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and AEGERION
PHARMACEUTICALS, INC., a Delaware corporation with its chief executive office
located at One Main Street, 8th Floor, Cambridge, Massachusetts  02142
(“Borrower”).

Background

 

Reference is made to that certain Forbearance Agreement dated as of November 9,
2015 entered into by and among the Bank and the Borrower, as amended by that
certain First Amendment to Forbearance Agreement dated as of December 7,
2015 (as amended and in effect, the “Agreement”).  All capitalized terms used
herein and not otherwise defined herein will have the meanings set forth in the
Agreement.

 

Bank’s agreement to forbear under the Agreement will terminate in accordance
with its terms as of 3:00 pm (New York, New York time) on January 7,
2016.  Borrower has requested that Bank amend the Agreement to extend the
Forbearance Termination Date, and Bank has agreed to do so, but only upon the
terms and conditions set forth herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between Borrower and
Bank as follows:

 

Acknowledgment of Indebtedness

 

1.



Borrower hereby acknowledges and agrees that, in accordance with, and subject
to, the terms and conditions of the Loan Documents, it is liable to Bank as
follows:

(a)



Principal owed under the Revolving Line as of January 7, 2016: 

$0.00

(b)



Principal owed under the 2015 Term Loan Advance as of January 7, 2016: 

$25,000,000.00

(c)



For all amounts owed under Bank Services Agreement;

(d)



For the 2015 Prepayment Premium, the accrued portion of the Final Payment, the
2015 Final Payment, the Anniversary Fee, the Early Termination Fee, and all
other fees set forth in the Loan Agreement;

(e)



For all amounts owed in connection with any Letter of Credit; and

(f)



For all interest heretofore accrued, and hereafter accruing upon the outstanding
principal balance of the Revolving Line and the 2015 Term Loan Advance,  for all
future Advances, and for all Bank Expenses heretofore accrued or hereafter



--------------------------------------------------------------------------------

 



accruing or incurred by Bank in connection with the Loan Documents, including,
without limitation, all attorney’s fees and expenses incurred in connection with
the negotiation and preparation of this Amendment,  and all documents,
instruments, and agreements incidental hereto.

Hereinafter all amounts due as set forth in this Paragraph 1, and all other
amounts owed to Bank under this Amendment, under the other Loan Documents, or
any other document, instrument, or agreement by and between Bank and Borrower,
shall be referred to collectively as the “Obligations”.

Waiver of Claims

2.



Borrower hereby acknowledges and agrees that, as of the date hereof, it has no
offsets, defenses, causes of action, suits, damages, claims, or counterclaims
against Bank, or Bank’s officers, directors, employees, attorneys,
representatives, predecessors, successors, and assigns (collectively, the “Bank
Released Parties”) with respect to the Obligations, the Loan Documents, the
Collateral, the Agreement, any contracts, promises, commitments or other
agreements to provide, to arrange for, or to obtain loans or other financial
accommodations to or for Borrower, or otherwise, and that if Borrower now has,
or ever did have, any offsets, defenses, causes of action, suits, damages,
claims, or counterclaims against one or more of Bank Released Parties, whether
known or unknown, at law or in equity, from the beginning of the world through
this date and through the time of execution of this Amendment, all of them are
hereby expressly WAIVED, and Borrower hereby RELEASES Bank Released Parties from
any liability therefor.

Ratification of Loan Documents; Cross-Collateralization;

Cross- Default; Further Assurances

 

3.



The Borrower:

(a)



Acknowledges and agrees that the Stated Events of Default are continuing, and
that the Stated Events of Default have not been waived or cured;

(b)



Hereby ratifies, confirms, and reaffirms all of the terms and conditions of the
Loan Documents.  Borrower further acknowledges and agrees that except as
specifically modified in the Agreement or this Amendment, all terms and
conditions of those documents, instruments, and agreements shall remain in full
force and effect;

(c)



Acknowledges and agrees that this Amendment,  and any documents, instruments, or
agreements executed in connection therewith, and any future modification,
amendment, restatement, renewal and/or substitution thereof shall constitute a
Loan Document, and any amounts due under, or in connection with the Loan
Documents shall constitute “Obligations”; 

 

 

2

 

--------------------------------------------------------------------------------

 



(d)



Hereby ratifies, confirms, and reaffirms that (i) the obligations secured by the
Loan Documents include, without limitation, the Obligations, and any future
modifications, amendments, substitutions or renewals thereof, (ii) all security
interests in the Collateral, whether now existing or hereafter acquired, granted
to Bank pursuant to the Loan Documents, or otherwise shall secure all of the
Obligations until full and final payment of the Obligations (other than inchoate
indemnity obligations), and (iii) any Event of Default under any Loan Document
and/or a Termination Event under the Agreement, shall constitute an  Event of
Default under each of the other Loan Documents and a Termination Event under the
Agreement (without regard to any grace or cure periods), it being the express
intent of Borrower that all of the Obligations be fully cross-collateralized and
cross-defaulted; and

(e)



Shall, from and after the execution of this Amendment, execute and deliver to
Bank whatever additional documents, instruments, and agreements that Bank may
reasonably require in order to correct any document deficiencies, or to vest or
perfect the security interests granted in the Collateral pursuant to the Loan
Documents or herein more securely in Bank and/or to otherwise give effect to the
terms and conditions of this Amendment, and hereby authorizes Bank to file any
financing statements (including financing statements with a generic description
of the collateral such as “all assets”), and take any other normal and customary
steps, that Bank deems necessary to perfect or evidence Bank’s security
interests and liens in any such collateral.  This Amendment constitutes an
authenticated record.

Conditions Precedent

4.



Bank’s agreements contemplated herein, shall not be effective unless and until
each of the following conditions precedent have been fulfilled on or before 3:00
PM (Boston, Massachusetts time) January 7, 2016, all as determined by Bank in
its sole and exclusive discretion:

(a)



Bank shall have received payment in good and collected funds for all
unreimbursed Bank Expenses (including estimated attorney’s fees and expenses)
incurred by Bank through the date hereof;

(b)



All action on the part of Borrower necessary for the valid execution, delivery
and performance by Borrower of this Amendment shall have been duly and
effectively taken and evidence thereof satisfactory to Bank shall have been
provided to Bank, including, without limitation, a secretary’s certificate and
resolutions; and

(c)



This Amendment, and all documents, instruments, and agreements required to be
delivered by the terms of this Amendment, shall be executed and delivered to
Bank by the parties thereto, shall be in full force and effect and shall be in a
form and of a substance satisfactory to Bank.

 

 

3

 

--------------------------------------------------------------------------------

 



Suspension of Financial Covenant Testing

5.



From and after the date of this Amendment through the earlier to occur of (a) a
Termination Event, or (b) the Forbearance Termination Date, the testing of the
financial covenants set forth in Section 6.12 of the Loan Agreement shall be
suspended.

Amendments to Agreement

 

6.



Subject to the satisfaction of all conditions precedent set forth in Section
4 above, Borrower and Bank agree that the Agreement is hereby amended as
follows:

(a)



Section 5(ii) of the Agreement shall be amended by deleting the date “January 7,
2016” contained therein and inserting the date “June 30, 2016” in its place.

(b)



Section 6 of the Agreement shall be deleted in its entirety and the following
shall be inserted in its place:

“Termination of Revolving Line and Credit Extensions

6.Borrower and Bank hereby agree that (a) the Revolving Line and Borrower’s
right to request Credit Extensions have been terminated, (b) with the sole
exception of Credit Extensions in connection with a previously issued Letter of
Credit, Bank has no obligation to make any further Credit Extensions, including
without limitation, any Advances under the Revolving Line and (c) the
Anniversary Fee shall no longer be payable under the Loan Agreement.”

Amendment Fee

7.



In consideration of Bank entering into this Amendment, Borrower shall pay to
Bank an amendment fee in the amount of Four Hundred Fifty Thousand Dollars
($450,000.00) in good and collected funds (the “Amendment Fee”).  The Early
Termination Fee owed under the Loan Agreement shall constitute a portion of the
Amendment Fee, and notwithstanding anything to the contrary in the Loan
Agreement, shall be paid in accordance with the terms of this
Section 7.  Borrower acknowledges and agrees that the Amendment Fee (a) is fully
earned as of the date hereof, (b) constitutes a portion of the Obligations, (c)
is secured by all Collateral, (d) shall be retained by Bank as a fee under all
circumstances and shall not be applied in reduction of any other of the
Obligations, and (e) shall be paid to Bank in good and collected funds on or
before the earliest of (1) the occurrence of a Termination Event, (2) the
Forbearance Termination Date, or (3) the prepayment of the 2015 Term Loan
Advance (as defined in the Loan Agreement).  Notwithstanding the foregoing, Bank
agrees to waive the Amendment Fee if Bank (including another division of Bank)
closes on the refinance and re-documentation of the Loan Agreement (in its sole
and exclusive discretion) prior to the 2015 Term Loan Maturity Date (as defined
in the Loan Agreement).

Bank Expenses

 

 

4

 

--------------------------------------------------------------------------------

 



8.



Borrower shall reimburse Bank on demand for any and all unpaid Bank Expenses
(including attorneys’ fees and expenses) heretofore or hereafter incurred by
Bank in connection with the protection, preservation, and enforcement by Bank
 its rights and remedies under the Loan Documents and/or the Agreement,
including, without limitation, the negotiation and preparation of this
Amendment, or any of the other documents, instruments or agreements executed in
connection therewith.

Choice of Law; Venue; Jury Trial Waiver

9.



Section 11 of the Loan Agreement is hereby incorporated by reference in its
entirety.

Indemnification

10.



Section 12.2 of the Loan Agreement is hereby incorporated by reference in its
entirety.

Illegality or Unenforceability

 

11.



Any determination that any provision or application of this Amendment is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Amendment.

Informed Execution

 

12.



Borrower warrants and represents to Bank that Borrower:

(a)



Has read and understands all of the terms and conditions of this Amendment;

(b)



Intends to be bound by the terms and conditions of this Amendment; and

(c)



Is executing this Amendment freely and voluntarily, without duress, after
consultation with independent counsel of its own selection.

Counterparts

 

13.



This Amendment may be executed in multiple identical counterparts (including by
facsimile or e-mail transmission of an Adobe portable document file format (also
known as a PDF file)), each of which when duly executed shall be deemed an
original, and all of which shall be construed together as one agreement.  This
Amendment will not be binding on or constitute evidence of a contract between
the parties hereto until such time as a counterpart has been executed by such
party and a copy thereof is delivered to each other party to this Amendment. 

 

[Remainder of Page Intentionally Blank]

 



 

 

5

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been executed under seal as of the date
first set forth above.

 

BORROWER:

 

AEGERION PHARMACEUTICALS, INC.

 

 

By:/s/ Gregory Perry______________

NameGregory Perry________________

Title:CFO_______________________

 

 

BANK:

 

SILICON VALLEY BANK

 

 

By:/s/ Clark Hayes________________

NameClark Hayes__________________

Title:Director_____________________

 

[Signature Page to Second Amendment to Forbearance Agreement]

--------------------------------------------------------------------------------